Citation Nr: 0010209	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  97-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to rating higher than 30 percent for a total 
right knee replacement.

2.  Entitlement to compensation, pursuant to 38 U.S.C.A. 
§ 1151, for Diabetes Mellitus due to steroid injections 
administered in January 1998 at a Department of Veterans 
Affairs Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel
INTRODUCTION

The veteran served on active duty in the military from 
November 1967 to September 1970.

On May 17, 1994, the veteran filed a claim at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., requesting an increase in the rating for his service-
connected right knee disability (osteoarthritis with 
recurrent buckling, pain, effusion, and atrophy of the 
thigh), rated as 30 percent disabling.  The RO denied his 
claim in March 1995.  On May 22, 1996, he was admitted to the 
VA Medical Center (VAMC) in Washington, D.C., where he 
underwent surgery involving a total right knee replacement.  
In December 1996, the RO in Huntington, West Virginia, 
assigned a temporary total (100 percent) rating, effective 
from May 22, 1996, to August 1, 1997, to compensate him for 
the surgery (pursuant to 38 C.F.R. § 4.71a, Code 5055) and 
the convalescence following it (pursuant to 38 C.F.R. 
§ 4.30).  The 30 percent rating resumed upon termination 
of the temporary total rating.  He underwent additional 
surgery for his right knee in August 1997 and, in October 
1997, the RO in Huntington assigned another temporary total 
rating, effective from August 7, 1997, to October 1, 1997 
(also pursuant to 38 C.F.R. § 4.30).  The 30 percent rating 
again resumed upon termination of the temporary total rating.  
He appealed to the Board of Veterans' Appeals (Board)-
requesting a rating higher than 30 percent for the periods, 
since filing his claim, when he was not rated above this 
level.  He testified at a hearing at the Board in February 
1998.  During the hearing, he submitted additional evidence 
and waived his right to have it initially considered by the 
RO.  38 C.F.R. § 20.1304.  The Board subsequently remanded 
his claim to the RO in March 1998 for further development and 
consideration.

In April 1998, the veteran filed an additional claim at the 
RO in Huntington for compensation, pursuant to 38 U.S.C.A. 
§ 1151, for Diabetes Mellitus due to steroid injections he 
had received at the VAMC in Washington in January 1998.  
The RO denied his claim in October 1998, and again in March 
1999 after considering 

additional evidence.  He appealed to the Board, and he 
testified at another hearing at the Board in January 2000 
concerning both of his claims.

During his January 2000 hearing, the veteran indicated that 
he also wants to pursue a claim for service connection for a 
back disorder (a pinched nerve and degenerative bone and/or 
joint disease)-as either secondary to his service-connected 
right knee disability or due to exposure to Agent Orange 
while in Vietnam.  He also indicated that he wants to pursue 
a claim for service connection for post-traumatic stress 
disorder (PTSD) and a claim for a temporary total rating, 
pursuant to 38 C.F.R. § 4.29, because he was hospitalized for 
more than 21 days in August 1997 when he underwent the 
additional surgery on his right knee.  A review of his claims 
folders reveals that the RO already denied his claim for PTSD 
in April 1996, and he did not "perfect" a timely appeal 
following that decision by submitting a substantive appeal or 
equivalent statement (VA Form 9, etc.).  38 U.S.C.A. § 7105; 
see also 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305, 20.306.  He also did not 
timely appeal a February 1997 RO decision that denied his 
claim for a back disorder secondary to his service-connected 
right knee disability-although a subsequent RO decision, in 
March 1999, denied this claim on an alternative basis (direct 
incurrence in service due to an injury) and in so doing 
considered evidence that did not pertain to him, but rather, 
to another veteran.  Consequently, to reopen the claims for 
PTSD and a back disorder secondary to his right knee 
disability, he must submit evidence to the RO that is both 
"new and material."  38 C.F.R. § 3.156; Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Therefore, these claims are not 
presently before the Board.  The same is true of his claim 
for a temporary total rating for the additional surgery in 
August 1997-pursuant to 38 C.F.R. § 4.29-because the RO has 
not yet adjudicated that claim.


REMAND

In testimony during his January 2000 hearing, the veteran 
alleged that, in January 1998, about 5 days after receiving 
injections of Corticosteroids in his low back at 

the VAMC in Washington, D.C., his eyes began to severely 
dilate and bulge, so much so that he had to go to the 
emergency room at the VAMC in Martinsburg, West Virginia, for 
immediate treatment.  He said a doctor in the emergency room 
there measured his blood sugar level (which was 470), 
diagnosed Diabetes Mellitus, and told him that he had 
acquired the condition as a result of the steroid injections 
at the VAMC in Washington, D.C.  The veteran since has 
submitted several pages of medical treatise evidence 
indicating, among other things, that injections of 
Corticosteroids, including Depo-Medrol (Bethylprednisolone), 
which he allegedly received on the day in question, may cause 
loss of control of diabetes by increasing the blood sugar 
(glucose) level.  When, as here, VA has been notified of the 
possible existence of additional evidence-not of record-
that might further support the veteran's allegations, VA has 
an obligation to advise him that this evidence is needed to 
complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995), citing 38 U.S.C.A. § 5103(a).  
Thus, since the physician in the emergency room at the VAMC 
in Martinsburg purportedly linked the steroid injections the 
veteran received at the VAMC in Washington, D.C. to his 
diabetes, the RO must apprise the veteran that he should 
submit an actual statement or other corroborating evidence 
from this doctor to document this medical opinion.

The veteran also alleged during his January 2000 hearing that 
he is receiving disability benefits and/or supplemental 
security income from the Social Security Administration 
(SSA)-partly due to his below-the-knee amputation of his 
left leg, his PTSD, and his back disorder-but also due to 
the severity of his service-connected right knee disability.  
Consequently, the RO must request a copy of that agency's 
decision and any medical or other pertinent evidence 
considered in connection with his claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran also should undergo another VA orthopedic 
examination, preferably by a VA physician who has not 
examined him previously, to determine the current severity of 
his right knee disability and the extent, if any, it has 
regressed or improved since his most recent surgery.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).


Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must contact the veteran at 
his current address of record and apprise 
him of the need to complete his 
application for section 1151 compensation 
benefits by submitting a statement or 
other corroborating evidence from the 
physician in the emergency room at the 
VAMC in Martinsburg who purportedly 
linked the onset of his diabetes to the 
injections of steroids he received at the 
VAMC in Washington, D.C. about 5 days 
earlier.  If acquiring such a statement 
is not possible, a similar statement from 
one with medical expertise sufficient to 
provide such an opinion may suffice.  All 
such evidence obtained must be associated 
with the other evidence of record in the 
claims folder.

2.  The RO must contact the SSA and 
obtain a copy of that agency's decision, 
and any additional medical or other 
records considered in connection with the 
veteran's claim for disability benefits 
and/or supplemental security income.  All 
evidence obtained must be associated with 
the other evidence of record in the 
claims folder.

3.  Then, the RO should schedule the 
veteran for a VA orthopedic evaluation-
preferably by a physician who has not 
examined him previously-to obtain a 
medical opinion concerning the current 
severity of his right knee disability and 
the extent, if any, it has regressed or 
improved since his most recent surgery in 
August 1997.  

It specifically is requested that the 
examiner's opinion include a discussion 
of the extent the veteran may have 
additional functional impairment in his 
right knee due to pain/painful motion, 
weakness, abnormal movements, 
incoordination, etc..  This should be set 
forth in terms of additional limitation 
of motion beyond that clinically 
observed.  This is meant to encompass 
periods when his symptoms are most 
prevalent, such as during prolonged 
sitting, standing, walking, ascending or 
descending stairs, bending or stooping, 
etc.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Any instability found as a result 
of the service-connected disability 
should be described by the examiner as 
being "slight," "moderate," or 
"severe."  It is imperative that the 
physician designated to examine the 
veteran review the pertinent evidence in 
his claims folder, including a complete 
copy of this remand.  The report of the 
examination should reflect consideration 
of his relevant medical history and 
complaints.  All pertinent clinical 
findings and tests should be performed.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

4.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with this remand.  
If deficient in any manner, appropriate 
corrective action should be undertaken.  
38 C.F.R. § 4.2.

5.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate 

the veteran's claims for compensation for 
Diabetes Mellitus, pursuant to 
38 U.S.C.A. § 1151, and for a rating 
higher than 30 percent for right knee 
disability.  The RO's discussion of his 
claims must take into account all 
pertinent evidence of record, including 
that obtained as a result of the 
development requested above, and all 
applicable laws, regulations, and case 
law.  The RO also must provide adequate 
reasons and bases for its determinations 
and address all issues and concerns 
that were noted in this remand.

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative a Supplemental 
Statement of the Case and should give 
them an opportunity to submit additional 
evidence and/or argument prior to 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


